Citation Nr: 1515705	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record. 

Case law mandates that a claim for a psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page.

In August 2013 and July 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran does not have a current clinical diagnosis of an acquired psychiatric disorder, to include PTSD.

CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA, Vet Center, and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in September 2012 and October 2013, the results of which have been included in the claims file for review.  The VA examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  The Veteran was also provided a VA addendum medical opinion in September 2014, which was based upon a review of the claims file and provided a medical opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in March 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ correctly noted the issue.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The AVLJ and the representative asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its August 2013 and July 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  The remands also included scheduling the Veteran for an additional VA examination and medical opinion, which he had in October 2013 and September 2014.  Finally, the remands included readjudicating the claim, which was accomplished in the February 2014 and December 2014 Supplemental Statements of the Case (SSOCs).  

The Board notes that in statements dated in January 2015 and February 2015, the Veteran requested that his appeal be remanded again.  Specifically, the Veteran wanted a letter from Mr. D.C. at the Houston, Texas, Vet Center, which summarized the Veteran's treatment and provided a diagnosis of PTSD, associated with his claims file.  The Board notes that this December 12, 2008, letter is currently of record in the claims file.  Additionally, the Veteran wanted his mental health treatment records from the VA Medical Center (VAMC) in Houston, Texas, dated from 2012 to 2013 associated with his claims file.  These VA treatment records are also currently in the Veteran's claims file.  The Veteran also asked that a February 25, 2013, VA treatment record from the Houston, Texas, VAMC, which documented a diagnosis of PTSD, be included in his claims file.  This treatment record has been associated with the claims file.  The Veteran has not alleged any recent treatment at the Houston, Texas, VAMC or Vet Center, or any treatment at another facility, which would warrant another remand.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Three general requirements for establishing service connection for PTSD, in particular, are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires:  (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2014) (stating that if a diagnoses of a mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran has been exposed to a traumatic event, and that he experiences a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses (but not PTSD), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current acquired psychiatric disorder, to include PTSD.  

Since filing his service connection claim in June 2008, the medical records generally document treatment for numerous psychiatric disorders, including:  anxiety and depression (November 2011); depressive disorder (December 2011); depression with provisional PTSD (May 2012); anxiety disorder not otherwise specified (subthreshold PTSD) and cognitive complaints or concentration and memory problems (January 2013); and, PTSD (February 25, 2013) by VA social workers and general medical doctors.   A December 12, 2008, Vet Center letter from Mr. D.C., a licensed social worker, also summarized the Veteran's recent psychiatric treatment at the Vet Center and found that the Veteran "most likely has Post Traumatic Stress Disorder."  However, these diagnoses were not DSM-IV diagnoses of an acquired psychiatric disorder, to include PTSD, and were not provided by a VA psychologist or psychiatrist.

Accordingly, based on the aforementioned evidence, in September 2012 and October 2013, the Veteran underwent VA psychiatric examinations by VA psychologists.  The VA examiners found that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.  A VA addendum medical opinion was also provided in September 2014 by a VA psychologist.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of depressive disorder.  He also did not currently meet the criteria for a substance-induced disorder because he was no longer actively using substances..
 
All of the above psychologists found that the Veteran did not have an acquired psychiatric disorder diagnosis, to include anxiety disorder or depressive disorder, under the DSM-IV diagnostic criteria.  Instead, the Veteran was diagnosed with Axis I alcohol dependence in full remission by the VA psychologists, and no other acquired psychiatric disorder diagnoses.  The September 2014 VA examiner further noted that while there was a history of earlier diagnosis or preliminary diagnoses (such as depressive disorder and substance abuse), it was less likely than not that any of these were incurred in or caused by the Veteran's military service.  The examiner explained that the Veteran began drinking at the age of 16 out of rebellion against his parent's divorce.  The Veteran also reported a longstanding history of anger to the point of being violent with individuals who did not do things the way he wanted them done.  Some of the Veteran's symptoms may be explained better by his characterological or personality style than by any Axis I disorder.  All of the VA examiners reviewed the Veteran's claims file in forming their medical opinions.

The remaining treatment records contained in the claims file fail to diagnose the Veteran with any other acquired psychiatric disorder, besides from those already discussed above.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis of an acquired psychiatric disorder, to include PTSD, has not been of record since the service connection claim was initially filed in June 2008.  While the Veteran has suffered from a substance abuse disorder in the past, as well as symptomatology previously identified as a diagnosed disability, the VA examiners of record have opined that these disabilities no longer exist and that it is less likely as not that any previously identified condition manifested during, or as a result of, active military service.  As such, service connection cannot be established.  
  
In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (diagnosing a current acquired psychiatric disorder) falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose an acquired psychiatric disorder.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


